DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 14 recite that the maximum diameter of an entirety of the shuttle member distal end is not greater than a minimum diameter of the lumen of the tubular member in a delivery state; this limitation is viewed as a negative limitation. As stated in MPEP 2173.05(i), 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischell et al. (2019/0255299) (see entire document).
Regarding claims 1 and 14, Fischell: a guide catheter (44) (Fig. 23a and [0204])); a guide extension catheter assembly (40) (Fig. 23a and [0124]) including: a guide extension catheter (56) (Fig. 15a-e and 23a and [0124]) including: a shaft (132), a tubular member (140) defining a proximal end opposite a distal end (Figs. 15a-e and 23a) and a lumen (144) open to the proximal and distal ends (Fig. 15a-e and 23a), wherein the shaft is coupled to the tubular 
Regarding claim 2, Fischell discloses the guide extension catheter assembly of claim 1, wherein the guide extension catheter assembly is configured to further provide a released state 
Regarding claim 3, Fischell discloses the guide extension catheter assembly of claim 2, wherein the released state includes the shuttle member moving proximally from the tubular member in response to a longitudinal proximal force applied to the push member (retraction of inner member, see para [0090] and [0163] where it is disengaged and can be pulled proximally for removal)).
Regarding claim 4, Fischell discloses the guide extension catheter assembly of claim 3, further comprising complementary connection features (features of 186 and 188, Figs. 15a-e and [0161]) configured to selectively directly, physically connect the tubular member and the shuttle member (Fig. 15b-e and [0161-164])
Regarding claim 5, Fischell discloses the guide extension catheter assembly of claim 4, wherein the shuttle member define a trailing segment including the trailing end (the portion of the shuttle 180 at the trailing end) and further wherein the complementary connection features include a trailing segment of the shuttle member forming a shoulder (shoulder at 180, see Fig. 15a-e) sized and shaped to abut the proximal end of the tubular member with distal advancement of the shuttle member through the lumen (Fig. 15a-e and [0162] where it abuts by rib 200).
Regarding claim 6, Fischell discloses the guide extension catheter assembly of claim 4, wherein the complementary connection features include a first ramp surface (188) defined at an interior of the tubular member proximate the proximal end (Fig. 15a) and a second ramp surface 184, 186 in Fig. 15b which appears to be a ramp protrusion) defined at an exterior of 
Regarding claim 7, Fischell discloses the guide extension catheter assembly of claim 4, wherein the complementary connection features include a slot (188) formed in one of the tubular member and the shuttle member (Fig. 15a-e and [0161-164]) and a post (186) carried by the other of the tubular member and the shuttle member (Fig. 15a-e and [0161-164]) , and further wherein the post is sized and shaped to selectively nest within the slot (Fig. 15a-e and [0161-164]).
Regarding claim 8, Fischell discloses the guide extension catheter assembly of claim 1, wherein an outer diameter of the shaft is less than an outer diameter of the tubular member (Fig. 15a), and an outer diameter of the push member is less than an outer diameter of the shuttle member (Fig. 15b).
Regarding claim 9, Fischell discloses the guide extension catheter assembly of claim 1, wherein a maximum outer diameter of the shuttle member along at least a majority of the shuttle member including the leading end is not greater than a minimum diameter of the lumen (Fig. 15b-e where the shuttle member (180) is smaller than the inner diameter of the lumen of the tubular member (140 which is the portion that has the ribs 200).
Regarding claim 10, Fischell discloses the guide extension catheter assembly of claim 1, wherein a hoop strength of the shuttle member is greater than a hoop strength of the tubular member (braided reinforcement area 300 of inner member 54 at junction 30 has a greater 
Regarding claim 11, Fischell discloses the guide extension catheter assembly of claim 1, wherein the tubular member defines a plurality of perfusion holes (apertures between ribs 200 as seen in Fig. 15a).
Regarding claim 12, Fischell discloses the guide extension catheter assembly of claim 1, wherein the shuttle member includes a tapering, atraumatic tip at the leading end (distal end of 180 as seen in Fig. 15c-d where it tapers).
Regarding claim 13, Fischell discloses the guide extension catheter assembly of claim 1, wherein the shuttle member defines a passageway open to the leading end (lumen of the cylinder as disclosed in [0161]).
Regarding claim 15, Fischell discloses the coronary treatment system of claim 14, wherein the guide catheter defines a lumen (lumen of 44 as seen in Fig. 23a) sized and shaped to slidably receive the tubular member and the shuttle member in the delivery state (Fig. 23a-c and [0126]).
Regarding claim 16, Fischell discloses the coronary treatment system of claim 14, wherein the lumen of the guide catheter is sized to slidably receive a working end of the interventional coronary device (Fig. 23a-c and [0204-208]).
Regarding claim 17, Fischell discloses the coronary treatment system of claim 14, further comprising a guidewire (42, Fig. 23a-c and [0204-208]).
Regarding claim 18, Fischell discloses a method of percutaneously accessing an intravascular target region (Fig. 23a-c and [0204-208]), the method comprising: positioning a 
Regarding claim 19, Fischell discloses the method of claim 18, wherein the step of positioning includes sliding the guide catheter over a guidewire (42, Fig. 23a-c and [0204-208], [0161-0164])).
Regarding claim 21, Fischell discloses the method of claim 18, wherein the tubular member defines a plurality of perfusion holes (apertures between ribs 200 as seen in Fig. 15a), and further wherein the step of advancing includes locating the tubular member such that at least some of the perfusion holes are distally beyond the distal side of the guide catheter (Fig. 15a-d).
Response to Arguments
Applicant’s arguments filed 8/12/21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such as Fuller et al. (2018/0104445) and Peterson et al. (2014/0052097) which teach a guide extension catheter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771